[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-12389                ELEVENTH CIRCUIT
                                                             NOV 12, 2008
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                   D. C. Docket No. 07-60485-CV-CMA

MICHAEL DIAMOND,

                                                     Plaintiff-Appellant,

                                  versus

SHERIFF OF BROWARD COUNTY SHERIFF’S OFFICE,
Al Lamberti, in his official capacity,
MICHAEL A. CORBETT, et al.,

                                                     Defendants-Appellees.



                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (November 12, 2008)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Michael Diamond appeals the district court’s grant of summary judgment in

his 42 U.S.C. § 1983 action in favor of Alfred Lamberti, in his official capacity as

Sheriff of Broward County Sheriff’s Office (BSO), and BSO Officers Michael A.

Corbett and James M. Garrison. Specifically, Diamond asserts there is a genuine

issue of material fact as to whether Corbett and Garrison deprived Diamond of his

right to be free from unreasonable search and seizure under the Fourth

Amendment, and that Corbett and Garrison are not entitled to qualified immunity.

Diamond further asserts the policies and procedures of BSO allowed for activities

by its police officers which violated the Fourth Amendment rights of Diamond and

that BSO’s failure to properly train and supervise its officers resulted in the

violation of Diamond’s Fourth Amendment rights.

      After review of the record and the parties’ briefs, we affirm for the reasons

stated in the district court’s well-reasoned Order on Motions for Summary

Judgment entered on April 1, 2008.

      AFFIRMED.




                                          2